Third District Court of Appeal
                               State of Florida

                          Opinion filed July 27, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-367
                        Lower Tribunal No. F14-700
                           ________________


                           Edward R. Brown,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Miguel M. de
la O, Judge.

     Edward R. Brown, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, HENDON and GORDO, JJ.

     GORDO, J.
      Edward R. Brown appeals a trial court order denying his petition for

writ of certiorari. In 2016, Brown was convicted of robbery with a firearm and

two counts of attempted second degree murder with a firearm. He was

sentenced to a mandatory life sentence on all counts, concurrently, with a

ten-year minimum mandatory sentence on the firearm charges. This Court

affirmed on direct appeal. See Brown v. State, 263 So. 3d 1121, 1121 (Fla.

3d DCA 2019). In January 2021, Brown filed a petition for certiorari arguing

his sentence was illegal because his arrest warrant was not stamped with a

court seal for certification. This Court treated the petition as an appeal from

the denial of a postconviction motion and affirmed, finding the record

conclusively refuted Brown’s claim. See Brown v. State, 317 So. 3d 165,

166–67 (Fla. 3d DCA 2021). In May 2021, Brown filed a 3.850 motion

alleging newly discovered evidence claiming the State failed to turn over his

three arrest warrants. The trial court denied the motion, and this Court

affirmed. See Brown v. State, 327 So. 3d 281, 281 (Fla. 3d DCA 2021).

Brown subsequently filed a petition for certiorari asking the trial court to

reconsider its previous denial of his 3.850 motion, which this Court had

affirmed. Id. The trial court denied the petition, and this appeal followed.

      This Court has already considered and affirmed the trial court’s denial

of the issues raised by Brown. “[T]o the extent that the grounds raised in the



                                      2
instant petition have been previously considered and rejected by this court,

the instant petition was a successive petition for the same relief, which could

not properly be entertained by the trial court and was subject to summary

denial.” State v. Dearing, 513 So. 2d 232, 233 (Fla. 3d DCA 1987) (internal

citations omitted); see also State ex rel. Miller v. Kelly, 88 So. 2d 118, 119

(Fla. 1956). Further, “successive filings of petitions for habeas corpus or

writs of certiorari that are, in effect, motions for post-conviction relief,” are

procedurally barred. Ali v. State, 729 So. 2d 963, 963 (Fla. 3d DCA 1999);

see also Duncan v. State, 728 So. 2d 1237, 1237 (Fla. 3d DCA 1999) (finding

a post-conviction motion was successive because it attempted “to litigate

issues that were, could, or should have been raised either on direct appeal

or in his previous motions.”). Additionally, as this Court previously noted,

“the law is clear that even if Brown’s arrest was illegal, this does not void his

convictions or sentence.” Brown, 317 So. 3d at 166 (citing State v. Perkins,

760 So. 2d 85, 87 (Fla. 2000)); see also State v. Tillman, 402 So. 2d 19, 20

(Fla. 3d DCA 1981) (“An illegal arrest, without more, has never been viewed

as a bar to subsequent prosecution nor as a defense to a valid charge.”).

      Affirmed.




                                       3